Citation Nr: 1243001	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-37 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability (neck disability) with bilateral radiculopathy of the upper extremities, claimed as secondary to a motor vehicle accident in service.

2.  Entitlement to service connection for traumatic brain injury (TBI), claimed as secondary to a motor vehicle accident in service.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified before a Decision Review Officer at an August 2010 hearing, and a transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a cervical spine disability with bilateral radiculopathy of the upper extremities, as well as for a traumatic brain injury(TBI), also claimed as a head injury, which the Veteran attributes to a motor vehicle accident in March 1973.

In an April 2012 Informal Hearing Presentation, the Veteran's representative drew attention to potentially relevant evidence that is not of record, including the Veteran's workers'compensation records and private treatment records from Dr. T.D. of St. Frances Hospital.  

While it appears that some records related to the Veteran's workers' compensation claim, including treatment records from St. Frances Hospital have already been submitted as part of the Veteran's claim, it does not appear that the Veteran's full workers' compensation claims file is of record.

The Board wants the full workers' compensation record.  

Accordingly, on remand, the RO should attempt to obtain the Veteran's workers' compensation records, including all medical records, from the Workers' Compensation Division of the West Virginia Offices of the Insurance Commissioner, as well as all available treatment records from Dr. T.D. of St. Francis Hospital.  

The Veteran is reminded that, although the VA has a duty to assist in developing the claim at issue, this is not a one way street and that he cannot stand idle when the duty is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  "The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  He is encouraged to sign and return any necessary releases to RO so that VA can assist him in obtain the records discusses above.  

The Board also observes that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  While the Veteran submitted a number of records, including medical records, related to his claim for SSA benefits in May 2009, it is not clear whether all records in possession of the SSA have been obtained.  The Court has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).

Finally, the Board finds that the VA examination the Veteran was afforded in May 2009 is inadequate.  While the examiner opined that the Veteran's claimed disabilities are likely related to his post-service employment and less likely than not related to his in-service motor vehicle accident, he provided no rationale for his conclusions.  A medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Therefore, once any additional records requested have been associated with the Veteran's claims file, the Veteran should be afforded a new VA examination.  The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's cervical spine disability and TBI (if any) were caused by the Veteran's March 1973 motor vehicle accident.  The examiner is asked to provide an explanation for his or her conclusions.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  If these records cannot be obtained, a formal finding of unavailability should be placed of record.

2. Attempt to obtain the Veteran's complete workers' compensation claims file, including all medical records, from the Workers' Compensation Division of the West Virginia Offices of the Insurance Commissioner, directly from this office.  If these records cannot be obtained, a formal finding of unavailability should be placed of record.  

3. Attempt to obtain all available private treatment records from Dr. T.D. of St. Frances Hospital.  If these records cannot be obtained, a formal finding of unavailability should be placed of record.  

4. Once this is done, the RO should schedule the Veteran for a VA examination of his claimed disabilities.  The examiner should note any functional impairment caused by the Veteran's cervical spine disability with bilateral radiculopathy of the upper extremities and TBI, including a full description of the effects of his disabilities upon his ordinary activities.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's cervical spine disability with bilateral radiculopathy of the upper extremities (if any) and TBI (if any) were caused by the Veteran's March 1973 motor vehicle accident.  The examiner is asked to provide a rationale for his or her opinion.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed.

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

